                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 MARCUS E. MALLETT                                                                 PLAINTIFF

 V.                                               CIVIL ACTION NO. 3:17-CV-409-DPJ-FKB

 WARDEN MARY RUSHING, ET                                                        DEFENDANTS
 AL.

                                            ORDER

         Defendants in this § 1983 case moved for summary judgment [43]. United States

Magistrate Judge F. Keith Ball entered a Report and Recommendation [48] recommending that

the motion be granted in part as to all conditions-of-confinement claims and his excessive-force

claims against Warden Rushing and Sheriff Mason. Judge Ball recommended that the motion be

denied in part as to the excessive-force claims against Deputies Allen, Owens, and Lacy. No

party filed objections to the Report and Recommendation, and the time to do so has now expired.

         The Court, having reviewed the unopposed Report and Recommendation, adopts it as its

opinion. Defendants’ Motion for Summary Judgment [43] is granted in part, and the conditions-

of-confinement claims, as well as the excessive-force claims against Warden Rush and Sheriff

Mason, are dismissed. The Court will set the excessive-force claims against Deputies Allen,

Owens, and Lacy for a bench trial. Defense counsel should contact the undersigned’s Courtroom

Deputy, Shone Powell, within seven days of the entry of this Order to discuss scheduling the

trial.

         SO ORDERED AND ADJUDGED this the 19th day of August, 2019.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
